Citation Nr: 0400348	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Basic entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 25, 1974, to 
February 12, 1975.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran had less than 90 days of active service.

2.  The veteran has no service-connected disability and was 
not discharged because of service-connected disability.


CONCLUSION OF LAW

The veteran is not eligible for non-service-connected pension 
benefits.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board does not consider the application of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), in this case.  The facts are not 
reasonably in dispute and the law is dispositive of the 
veteran's claim.  See Mason v. Principi, 16 Vet. App. 129 
(2002) (VCAA not applicable to pension claim in which the law 
and not the evidence was dispositive).

Section 1521 of title 38, United States Code provides as 
follows in pertinent part:

(a) The Secretary shall pay to each 
veteran of a period of war who meets the 
service requirements of this section (as 
prescribed in subsection (j) of this 
section) and who is permanently and 
totally disabled from non-service-
connected disability not the result of 
the veteran's willful misconduct, pension 
at the rate prescribed by this section, 
as increased from time to time under 
section 5312 of this title.
* * *
(j) A veteran meets the service 
requirements of this section if such 
veteran served in the active military, 
naval, or air service--  
(1) for ninety days or more during a 
period of war;  
(2) during a period of war and was 
discharged or released from such service 
for a service-connected disability;  
(3) for a period of ninety consecutive 
days or more and such period began or 
ended during a period of war; or  
(4) for an aggregate of ninety days or 
more in two or more separate periods of 
service during more than one period of 
war.

The veteran served in the United States Army from November 
25, 1974, to February 12, 1975, a total of two months and 18 
days.  His separation document shows he did not receive 
disability retirement pay.  He is not and has never claimed 
to have been separated after less than 90 days of service 
because of disability incurred during active service.

The veteran has asserted that time he spent in employment 
obtained 11 months after his separation from service should 
count as creditable service for pension purposes.  He has 
cited 20 C.F.R. § 710.7 as authority for this assertion.  
That title and section is headed, "Employees' Benefits, 
Railroad Retirement Board, Regulations under the Railroad 
Retirement Act, Creditable Railroad Service.  The veteran's 
application for VA pension benefits shows he worked for a 
railroad from January 1976 to January 1979.

The Board can only infer that the veteran confuses the term 
"creditable . . . service" as used in the Railroad 
Retirement Act with the requirements of certain types and 
duration of service in the veterans' pension statute.  There 
is no relation between the two, and VA has no legal authority 
to base entitlement to pension benefits on any service other 
than the active naval, military, or air service provided by 
law.  38 U.S.C.A. § 1521(j) (West 2002).  The veteran does 
not claim any other reason for asserting the application of 
20 C.F.R. § 710.7.  

The law is clear in this case.  The veteran is not entitled 
to non-service-connected pension benefits because he has not 
served for the requisite time period during a period of war, 
nor was he discharged or released from service for a service-
connected disability during a period of war.  The veteran's 
claim for entitlement to a permanent and total disability 
rating for pension purposes must be denied because of the 
absence of legal merit.  Such a claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic entitlement to non-service-connected pension benefits 
is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



